PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board holding that a medical arbiter’s report constitutes an aggravation claim under ORS 656.273 and that claimant has established a compensable worsening.
ORS 656.273(3) has been amended by Oregon Laws 1995, chapter 332, section 21. Because the amended version of the statute is applicable here, we remand for reconsideration in the light of the new law. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration.